OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                                   AUSTIN
I   GROVERSBLLERS
    mToR”FTGMtsw.L
                                                                                          112




        "1 wish to rutmit for your opiaion the quea-
    tion whether an oSSioer or mallsted man in tbu
    TUXRS State Guerd, under elthor oS the above tgpea
    of aativity, ir pmsonally llabla and rubjeot to
    m&it    for   pwBoMl      injury          or    prapertg    dawo     by
    reR809 OS his 0porRtion of mator voh%oles or otbar
    eqtipumt in porweeion 0r tha T-B     Hmto orvrd
    mxd operated byhimunderordws     oihis oommnnding
    0f~lA%*SW.

        "-#ahRv; bean info&   unoffialallythe u paw-
    oubnto&m    )mtolvedaPrmber oftheFo~r    Texas
    National Wardin Rllaa, Tox&8..
         mIneidontaUyl the Tmrae Etato OUSNI Us boon
    rcoorded reao&tion by tha War Doprrtaent as the
    orwod     mllltis OS the stRta, purmuwxt to federal
    lawi and &marally the motor rslrla1.a or other equip
    numt wa db yitrmabern ia lqtiipment tmmd by the
    United States and Surnlshed to the State Sar tr8lnJ.ng
    und porforning the aotiw duty of the iilitir."

           Arti       6768,   VWWKl*S              Annotated    C&V%&   StRtUtelS,   aa
auwmledby Xouue Bill Flo.56S, anrctrd by                        the    Bortr-e,i@;hth
ra&alnture, reada a8 follorrr
        'Tim rllitti OS thie State    shall be divided into
    two (8) olasbsls,th* aotiv* and ream-v. mllitIia*The
    wctito militia shall waulrt    of  orguiired end ml-
    formed lailitarySorom OS thir     State rbieh shall be
    knom a8 the TOXRS 3IatiosmlQuwd orthoQurr         State
    Guard, RI the cum r;3a~a: tho ree8a-w militir rhp3.l
    curls1stof all those I-iatileto 6oniai In the lRUitl&
    but not siwvinp,in the Texa8 Xotlon& 0~~x4 or the
    Tewa state suard."




           *seotion 1 (a). Authcrlty                   and muno. whenever any
    part    of the    RutfonRl         ward        OS tw.8     state
                                                                 18 in aotivs
    izeileral
           servioe, the @overncr la hereby ruthorlz.odto
                                                                     113
                                                                           \




       orgmiw end maintain tithin this St&a duriy:
       suah period, under 8uoh regulatianaOS tha :eam-
       t&ry of War of the -UnitedStats8 may prsaoriba
       for t-hairorymiration, stAndarda of trainlui;,
       l.nstrwtionand disaiplti, lueh tilitary fcraoa
       M tbo ctovwaor any dwaa aeoeaeuy to deS6nd thfa
       state. 4 8 +
           *(II) Such fowos shall be e part of the katlve
       ailltia uad a ocmponant of the Ililltw!~ Forttes OS
       Texas end aheXl. be additional to and diatinat from
       the !iational13uaa-dand shall be known &IIthe !l'exarr
       Stata Guurda Pmvided, hmevar, that mambma of
       the Taxaa ~IJutionalGumd W!IOma not at t&e tlum in
       Fedw6l SWV~O~ my be used, undo the authorit of
       tlm AdjutantGenar&     ts omna~@,lnatruot, train
       and administer all or any ecmpment of tha xilltary
       Pa-a.8 of this St&to. inoludlng~ auoh State Guard.”

           “800t1cm8 (a)* or!&aaLutbQ.Rule8unaam-
       thns. The5o~ermer  is iawebyuuthwisedto     wrlbr
       ma lesld regalatlonsnot lnaonsi8knt with tr
       visloas   of this Aot   governing   the   lalldimeat,   es-
       ration,   ,+3mbliatmLtion,tmlfosna, elcruipsmt,l8abte-
       au&a., cawuad, tninlng and dlsolpllzna OS auoh ~ox8.a;
       provided such rules and regulations,in 80 frr aa he
       &aem~ prrotionbleend deetiable,8hal.loonforrpto cbx-
       lsting law ~ovorn%ng and pertrinlag to tha XatiaMl
       Guard and the rules and re@.at$ons promulgated there-
       under.*


           Ax-tic10s838, Yeraon~a Annotated Civil Ststutos, as
amem      by said HOUM  Bill Woa 5B6, provider aa Sollows:
           *Aotive   mllltia service.      The military forcea of
       this Sate when oirlledfnto active aarviee of this
       state in time of war, inawroatlon,    invahion, or h-
       n&mnt danger ther*of, or the prevention of i.nvacSlon,
       thou durlrq their time 6s aorvioe, be entitled to
       the sme pay, rations, md allouanoes for elcit~~i;
       as fs now or my hereafter be qttabl.iaiisd  tiJ t!-m 2.awa
       for the ensy of the m-&ted States.*
        T&me 18 no provi8ion in thr law8 crouting th. TexU8
st0t.emmrd ommpting any member tboreof f'rum0ivl.lliabiliby
for t:m death or Injury to anoth8r parson or from property
damp~0.
        The authorit    U'o ray mowor in r4gunt to tha Oivil
llabllItLe8of mmber8 of the m%lfti& Frar i&8 dro18ion8 of
the Pedwul appollata oourlx (FodwU    Digeat, Vel. 46, tIW.8
Y;IlIt&.a,
         key mtnbar Is] WC note that it Ia ~eimtiy rCoo&nI8ad
that a mmmbor of the mIlIt%a nmy be 01vIlly 1lablC for tort8
aomlttod bybk.
       PCIQUQk hrcrpvOlUU8 68, kl84PtiU2&W18pX%dCnC9, 34JC8
f&s4466, a8 follor8r
         “see. ll6.    Pec8oxu4 LIab%llb of Pwwru in Kill-
   trrf 8W'ViCO.--It18 l Td&-O8tab 3 i8h& &‘ti*thUt par-
   8ON engugad      ia tha mlllWry 8CPVIC8 of the Itate or
   nation are not lkblo %fka olvll atit      for dmmgC8 for
   U0t8 done in th8 C-80       Of thati mtlikry  dutlO8, in
   ObOdiOIlOO to thC larful CPdCr8 of a 8up8rICZ Of~ioW,
   0F, U8 8tat.d b 8-0 udhO~itiO8~ in obedlenuo to
   o r do r 8wh i0h lr4 apparently luwful or not apparently
   &wftal, but If 8uah or&m8 8~4 tll4gu1, or apparsntl~
   izis%az~~~~~~~~                       ~dz3i$~x~.
   th6y afford no Ju8tiffoUtionfor th8 Wrongful act.
   + 4 4.0
                      +4044*
       'A 801diCl'18 W38pon8ibh fOC dLUC@$C8fQr 4l& &4t8
   dOnO by hln Without Ol'der8Or Out81dC Or ,ti8xC.88 of
   hi8 Ol'dOP8. The mere faCt that on8 18 a ma&w   of the
   tilltury do08 sot give him liaCn8C to db thou i$h%.n$cl
   wh%Ch a oirIltan mnnot do. G Q *.'
                      iz +   4   4   Q    e
       *sot. 17. superior or ccPl0wmung 0ffioerr.-Vihila
   infrrior officer8 und 8oldime bomd to obey ordws
   am protected in 80 do&& 4xoept vrkubr48uch orders
Hoa    Aa IS. Kniehrbooker,   page #S.



        8hOw on thoip~faoe their 0wn 111e~aUty Or wult
        of authority,a SuperIOr offlobr 18 hInIrlf an-
        8Werable for all a0tr within the fair eaope of
        the order8 given by him, and hia only &vaIlatle
        defenee is that the order8 given by him Were
        IAWRil. Tha gemoral rule 18 that offioere in
        0ommand of mIlltary fORlO8 are not personally
        liable for inju~IO8 r88ultIng frc5 theix offi-
        0Ial rots in the4pro8eoutlaoof lawful mllltary
        OpeMti0n8. Thi8 rub %8 rrubjeot,        hOWeYOr, t0
        the Ulnitatlonthat polronel 1Iablllt~ nrpybe
        inaurred where the offloes a0t8 wuntonly, or in-
        ths abmenae Of any rea8onabl8nOce88ity. 0 i+W
        offieon who have mIlItIa In 00mmand may bo re-
        8pOn8ible for d8m8g88 8urtaIned bg a citizen re-
        8lLltinginmath praoticr.Of firin& &UX8 by
        m5bor8 of the llcSlltIa     under tholr charge and
        at th e ir o o nma nd. l * *”

          Themefore, we oonolxxh that a wmber of tha Torar
Stats Gwrd, eng8ged in either of the @908 o f lo tivltier d+
8oribOd by YOU, I8 rO8pOMible for wO8,      tn rOllpO0tt0
elthor pr8onnl injUdO    or property duukgo crrwmd~by hI# Mt8
of mgligenoo, whothor with or wIthout ordora BF In Ox0888 Of
hi8   OrdW8.    156 Mar es, 9L     viepoint out, houov*D,tbAt
oompllanoe by a prlvats 8oldiea with an Order 6f a 8upwior
oifiosr I8 suffioiant juatiflaatlonfor the violation Of a
trwffitio
        rule 1~1le88 the order 18 80 wpably      -Wl’ul    that a
rea8onableman in the poaitton of a perron obem          it would
p8r0OIve it8 unlawful quality,     and that an order to keep *
motor oonvoy together, even If that involved oontinu%n& in
the face of a red light, althOugh lllogal, oannOt ba deemed
palpubly or obvIou8ly Illegal to a roldior charged with the
operation of one of the tntck8 In the oonvoy, but it doer not
follow that a private soldier would be oxowed by such nn order
fram the 00n8eipe~e8   of neglimnoo in m       oth&r@rpeot tbma
the vi0lafion of the ordinanoe. a8 65 eamGlZ35Ilure          to
alow dqm or 8&p if h&k&t          to have forO8bsn-tbt there ~a8
danger of a cgllI8Ion, and that an order to dlsreyard li&bt8
would not bogquivalent to an order to drive reckler8ly or
                             to 0OnditIm8 other ulan li&ht8, and
                                   to the truok driver beyond it8
Hon. A. El Fnickerbboker




     Truat~     that thQ
t1ona, we are